Citation Nr: 1402876	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  07-22 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to January 23, 2009, and in excess of 70 percent from January 23, 2009, for residuals of traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1988 to September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas and St. Louis, Missouri, respectively.  

The case was remanded in March 2010, February 2012, January 2013 and July 2013 to obtain additional treatment records, afford the Veteran VA examinations and to readjudicate the claim.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to January 23, 2009, the residuals of TBI were manifested by headaches with no cognitive, emotional/behavioral or physical dysfunction.

2.  Since January 23, 2009, the residuals of TBI is manifested by symptoms which satisfy the criteria for impairment level 3 for one facet of cognitive impairment, but do not satisfy the criteria for "total" impairment in any facet; does not result in emotional/behavioral dysfunction; and has no physical dysfunction other than the service-connected erectile dysfunction.



CONCLUSIONS OF LAW

1.  Prior to January 23, 2009, the criteria for an initial rating in excess of 10 percent for residuals of TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Codes (DCs) 8045, 8100 (2013).

2.  Since January 23, 2009, the criteria for a rating in excess of 70 percent for residuals of TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Codes (DCs) 8045, 8100 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in March 2006 regarding the type of evidence necessary to establish his claim.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Veteran's claim for a higher initial rating for his residuals of TBI arises from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the March 2006 letter informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.  

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  As noted in the Introduction, the case was remanded, in part, to obtain VA treatment records identified by examiners.  While the Veteran's pertinent VA records during this appeal have all been obtained, such records do not include the results of a September 2009 speech therapy evaluation and April 2013 neuropsychiatric testing.  However, as all of the Veteran's pertinent records have been uploaded into the virtual file and as VA examiners discussed the results of the speech therapy evaluation and neuropsychiatric testing, the Board concludes that a remand is not necessary as further efforts to obtain such records would be futile.  The Board concludes that VA discharged its duties with regard to that remand directive.

Pertinent VA examinations were obtained in April 2008, September 2009 with a December 2010 addendum, May 2010, August 2011, March 2013, April 2013, and September 2013.  38 C.F.R. § 3.159(c)(4).  The VA examinations and addendum obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's residuals of TBI is evaluated as 10 percent disabling prior to January 23, 2009, under 38 C.F.R. § 4.124a, DC 8100, which evaluates impairment from migraine headaches; and as 70 percent disabling from January 23, 2009, under 38 C.F.R. § 4.124a, DC 8045, which evaluates impairment from residuals of TBI.

During the course of this appeal, the Appeals Management Center (AMC) granted service connection for headaches as secondary to the residuals of TBI, evaluated as 50 percent disabling under DC 8100, effective from the date of the claim.  Thus, to avoid pyramiding, for the period prior to January 23, 2009, the Board will determine whether a rating in excess of 10 percent is warranted for residuals other than headaches.

The criteria for rating TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  As discussed below, the Veteran was first diagnosed with a TBI in January 2009; although his claim was pending prior to October 2008, the RO and AMC only considered the Veteran's residuals of TBI under the new criteria.  After reviewing both the old and new rating criteria, the new rating criteria are more favorable to the Veteran.  

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.
Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Prior to the Veteran's claim in November 2005, a statement dated in September 2002 shows that the Veteran reported short-term memory loss.  

A neurology consultation in September 2007 shows that the Veteran reported headaches that began after a TBI.  The only diagnosis was headaches; although a TBI was reported, the Veteran was not diagnosed with TBI at that time or any other residuals.  

The Veteran was afforded a VA neurologic examination in April 2008.  He reported having headaches.  Neurological examination revealed no sensory abnormalities.  Cranial nerves II through XII were intact.  The Veteran was diagnosed with vascular and migraine headaches.  The examiner did not diagnosis the Veteran with a TBI, nor were residuals other than headaches reported.  

According to VA treatment records, the first diagnosis of a TBI was on January 23, 2009.  A record dated in February 2009 shows that the Veteran's wife reported that his symptoms included memory problems; difficulty carrying on a conversation; inability to return to a task once his train of thought has been broken; perseveration of topics; difficulties in social situations; inability to read a map and/or follow printed directions to get to new or familiar places; anxiety attacks; flattened affect or hyper-emotional reaction; and difficulty remembering information and difficulty understanding directions.  The Veteran felt that he had significant cognitive deficits.  A physician statement also dated in February 2009 shows that the Veteran's thyroidism was opined to be related to the TBI; no rationale for such opinion was provided.  Neuropsychiatric testing was performed in April 2009.  The Veteran was fully oriented to person, place and time.  His estimated IQ was in the average range of intellectual functioning and generally within expected limits.  However, on a sensitive test of overall cognitive function, which measured efficient mental flexibility, his performance was in the mildly to moderately impaired range.  Novel adaptive problem solving skills were rated within normal limits.  His total score on the Repeatable Battery for the Assessment of Neuropsychological Status (RBANS) was suggestive of mild to moderate deficits in overall cognitive functioning.  The findings were evidence of at least a mild cognitive impairment especially involving memory, mental flexibility and sustained attention.  Importantly, issues related to mood/stress might be playing a contributory role in the cognitive weakness.  A July 2009 record shows diagnoses of mild TBI, post-concussion syndrome and cognitive disorder.

The Veteran was afforded a TBI VA examination in September 2009.  The examiner noted the reports of the April 2009 testing.  The examiner also noted that a September 2009 speech therapy evaluation shows that the Veteran had the ability to learn and retain a limited amount of information for a short period of time; however, repetition of information alone was not beneficial to him; and significant retroactive interference and proactive interference.  The speech therapy evaluation shows that visual constructional abilities and visual memory were assessed and the Veteran's score was well within the normal range, suggesting good appreciation of visuospatial relationships and motor control for construction.  The evaluation showed that spatial relationships were good in delayed copy, but detail was seriously lacking.  The assessment from the speech evaluation was that the Veteran demonstrated seriously impaired verbal and visual memory abilities.  In addition, both he and his wife reported that he had trouble with executive functions, such as planning and organizing his activities and in the area of social judgment.  He had a number of compensatory skills that appeared to have helped him get to the level that he had; he wrote much information down and successfully used a GPS.  

The Veteran reported that he continued to have significant cognitive problems.  He was currently employed.  The examiner noted the Veteran's wife's February 2009 report of symptoms.  The Veteran reported his headaches; rare episodes of dizziness or vertigo might be associated with headaches.  He had no weakness or paralysis.  The Veteran had sleep disturbance of severe sleep difficulty associated with migraines twice a month and chronic difficulty with sleeplessness three to four times per week.  He had frequent fatigue associated with daily headaches and malaise related to headaches.  Mobility problems were related to bursitis.  He had no balance problems and used no assistive devices to ambulate.  Memory impairment was severe.  Other cognitive problems included decreased attention, difficulty concentrating, and difficulty with executive functions.  Occasional speech or swallowing difficulties were related to his thyroid.  He had no bowel or bladder problems; posttraumatic stress disorder (PTSD) symptoms; and occasional erectile dysfunction.  There were no sensory changes.  Vision problems of light sensitivity with headaches was reported.  The Veteran had tinnitus and hearing loss, which was service-connected.  He had no decreased sense of taste or smell and no seizures.  He had hypersensitivity to sound or light with migraine headaches.  Neurobehavioral symptoms included irritability.  He had no symptoms of autonomic dysfunction, endocrine dysfunction or cranial nerve dysfunction.  The Veteran reported that his symptoms were stable while his wife believed his memory difficulties were slowly worsening.  

Physical examination revealed normal muscle strength of 5/5, normal muscle tone, no atrophy, deep tendon reflexes of two that were symmetric and absent Babinski bilaterally.  Sensory examination was intact.  Gait, autonomic nervous system and cranial nerves were all normal.  The Veteran had a clinical diagnosis f PTSD.  There were no vision and hearing screening examinations.  There was no skin breakdown due to neurologic problems.  He had hypothyroidism on replacement.  There was no autonomic dysfunction.  

The examination report describes the Veteran's cognitive TBI symptoms according to the Cognitive Impairment Table.  Specifically, the examiner found that the Veteran met the criteria for level 3 for memory, attention, concentration, and executive functions; level 2 for judgment; level 0 for social interaction; level 1 for orientation; level 0 for motor activity; level 2 for visual spatial orientation; level 1 for subjective symptoms; level 1 for neurobehavioral effects; level 0 for communication; and normal consciousness.  

At a May 2010 VA psychiatric examination, the Veteran was diagnosed with PTSD with agoraphobia due to several in-service stressors.  The examination report does not indicate that the Veteran had a psychiatric disorder as a residual of the TBI, nor does it show emotional/behavior symptoms associated with the TBI.  
An addendum opinion from the September 2009 examiner was obtained in December 2010.  The examiner commented that the Veteran had significant problems with both visual and verbal memory; that had resulted in difficulties with both daily activities as well as job-related tasks, which the Veteran had struggled to overcome.  He also had significant difficulties documented with visuospatial skills, which have resulted in problems finding his way.  The examiner reported that it was very difficult to separate symptoms related to PTSD behavioral issues from those related to TBI.  There were no physical motor manifestations that were obvious on his examination; however, he did have TBI related headaches resulting in several severe headaches per month.

At a male reproductive system VA examination in August 2011, the Veteran was diagnosed with erectile dysfunction due to hypogonadism, which was due to the TBI.  He had no voiding dysfunction.  

The Veteran was afforded another VA TBI examination in August 2011.  He had no history of seizures; no balance and coordination problems; no autonomic dysfunction; no numbness, paresthesias or other sensory changes; no weakness or paralysis; no malaise; no bowel or bladder problems; no vision problems; no decreased sense of taste or smell; and no cranial nerve dysfunction.  He had headaches.  The Veteran had a normal independent gait without an assistive device.  He reported problems sleeping a couple of times weekly that had worsened over the years; as the condition was not temporally related to his TBI, the worsening of his sleep problems was not related to TBI.  He had fatigue; as there was no temporal relationship to the mild TBI, it was not related to the TBI.  The Veteran had a panic disorder; it began eight years after the TBI and was not temporally related to the TBI; it was not related to the Veteran's TBI.  The Veteran's memory impairment was moderate and cognitive symptoms included difficulty concentrating.  The Veteran reported restlessness likely due to panic disorder, which was not related to the TBI.  He had hearing loss, tinnitus, and decreased thyroid function.  There were no physical findings of gait abnormalities, imbalance or tremors, spasticity or rigidity, fasciculations, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdown, vision problems, psychiatric manifestations, or other abnormalities.  
The examination report describes the Veteran's cognitive TBI symptoms according to the Cognitive Impairment Table.  The symptoms show that the Veteran met the criteria for level 2 for memory, attention, concentration, and executive functions; level 0 for judgment; level 0 for social interaction; level 0 for orientation; level 0 for motor activity; level 0 for visual spatial orientation; level 1 for subjective symptoms; level 0 for neurobehavioral effects; level 0 for communication; and normal consciousness.  

The examination report was completed in October 2011, after neuropsychological testing.  The examiner noted that the findings of the testing were that the Veteran continued to display indications of significant cognitive impairment across multiple abilities.  Compared to his performance in 2009, there was evidence of a decline in functioning.  Of note, intellectual skills continued to be an area of relative strength.  It was likely that his history of TBI was a key source of the cognitive deficits presently noted.  The Veteran continued to be employed with six weeks of work lost during the past 12 month period.  The effects on his occupational activities included memory loss, decreased concentration, and difficulty following instructions.  There were no effects on usual daily activities.  

The results of the October 2011 testing also show that his estimated IQ was slightly lower than his prior score in 2009.  His efficient mental flexibility was rated as moderately impaired, which was also suggestive of a small decline from the prior test.  His total score on the RBANS was suggestive of deficits in overall cognitive function.  

At a VA examination in March 2013, diagnosed residuals attributable to TBI included migraine and tension headaches and erectile dysfunction.  The Veteran reported residual memory loss, headaches, and tinnitus.  He reported a worsening of cognitive functioning on 2011 testing.  He was still employed.  The examination report describes the Veteran's cognitive TBI symptoms according to the Cognitive Impairment Table.  Specifically, the examiner found that the Veteran met the criteria for level 1 for memory, attention, concentration, and executive functions; level 0 for judgment; level 0 for social interaction; level 0 for orientation; level 0 for motor activity; level 1 for visual spatial orientation; level 0 for subjective symptoms; level 0 for neurobehavioral effects; level 0 for communication; and normal consciousness.  

The examination report was completed in April 2013; the examiner reviewed neuropsychiatric testing performed in April 2013.  The Veteran's IQ was reduced compared to 2011 results.  The examiner reported that overall, there was relative stability in attention, memory and language function and improvement in visual spatial skills.  The examiner remarked that the Veteran had mild to moderate cognitive impairment from TBI and residuals had relatively stabilized based on recent neuropsychological testing.  The examiner opined that there were no restrictions for job activities required.

A male reproductive system conditions VA examination in April 2013 shows that the Veteran was diagnosed with erectile dysfunction and testis atrophy.  He reported voiding dysfunction of split stream, unintentional loss of urine and retention.  It caused leakage that did not require the wearing of absorbent material or the use of an appliance.  Neurogenic bladder was not diagnosed, nor did the examiner indicate that the Veteran's voiding dysfunction was a residual of his TBI.

Lay statements from the Veteran's wife and co-workers received in June 2013 show that the Veteran had memory loss; did not know when to stop particular behaviors or conversation topics; was inconsistent with quality of writing; occasionally struggled with oral communication; had anti-social behavior; had cognitive impairment; and lacked flexibility in adjusting to changes.  A statement from the  Veteran in July 2013 shows that he reported voiding dysfunction and thyroid dysfunction as residuals of his TBI. 

The Veteran as afforded a VA TBI examination in September 2013.  Diagnosed residuals were headaches; there was no diagnosis of thyroid dysfunction or voiding dysfunction as residuals.  The examination report describes the Veteran's cognitive TBI symptoms according to the Cognitive Impairment Table.  Specifically, the examiner found that the Veteran met the criteria for level 3 for memory, attention, concentration, and executive functions; level 1 for judgment; level 2 for social interaction; level 1 for orientation; level 0 for motor activity; level 1 for visual spatial orientation; level 2 for subjective symptoms; level 2 for neurobehavioral effects; level 2 for communication; and normal consciousness.  Residuals included headaches.  The examiner reported reviewing the October 2011 testing.  The examiner opined that the Veteran's residual conditions impacted his ability to work.  Migraines occasionally resulted in absence from job; irritability interfered with appropriate social interactions at work; difficulties with consistent communication skills affected reporting of events at work; and inflexibility affected changing behaviors/habits in the workplace.  Physical examination did not reveal any physical, including neurologic, dysfunctions other than the headaches.  The examiner opined that the Veteran had a mild TBI.  

Based on a review of the evidence, the Board concludes that an initial rating in excess of 10 percent prior to January 23, 2009, and in excess of 70 percent from January 23, 2009, is not warranted.   

For the period prior to January 23, 2009, the evidence does not show that a rating in excess of 10 percent is warranted.  As discussed above, the Veteran was not actually diagnosed with a TBI until January 23, 2009.  Treatment records since the claim was initially filed in November 2005 until 2009 do not show that the Veteran was found to have a TBI until January 2009.  Furthermore, the Veteran's complaints prior to January 2009 consisted of headaches due to the in-service head injury.  No other residuals prior to January 23, 2009, are supported by the evidence of record.  Although statements from the Veteran show that he reported memory loss, no cognitive disorder was diagnosed during this time period.  As discussed above, a neurology consultation in September 2007 as well as the April 2008 VA examination only reveal headaches and no other diagnosed residuals.  Other treatment records during this time period do not show a diagnosis of residuals of TBI such that a rating in excess of 10 percent is warranted.  

In this case, prior to January 23, 2009, the Veteran complained of headaches, for which the RO assigned a 10 percent rating under DC 8100 in an August 2008 rating decision.  However, by way of a December 2011 rating decision, the AMC granted service connection for headaches as secondary to the service-connected disability of residuals of TBI, evaluated as 50 percent disabling under DC 8100 from the date of the claim in November 2005.  A 50 percent rating is the highest rating available under DC 8100.  Thus, the Veteran is already in receipt of a 50 percent rating for his headaches prior to the diagnosis of a TBI in January 23, 2009.  For the initial rating period prior to January 23, 2009, the Board is unable to assign a rating in excess of 10 percent as the Veteran's only residuals were headaches, which have been separately evaluated.  For the Board to assign a higher rating would be pyramiding since the headaches have already been assigned the highest schedular rating possible under the applicable diagnostic code.  As such, considering that other residuals besides headaches have not been shown, the Board concludes that an initial rating in excess of 10 percent for the period prior to January 23, 2009, is not warranted.

For the period from January 23, 2009, the Board concludes that a rating in excess of 70 percent is not warranted.  The next higher rating of 100 percent requires that "total" is the level of evaluation for one or more facets.  The VA examinations throughout this case show that the Veteran met the criteria for no higher than level 3 for a facet according to the Cognitive Impairment Table.  As no VA examiner has opined that the Veteran met the criteria for a level of "total" for any of the facets according to the Cognitive Impairment Table, a rating in excess of 70 percent is not warranted an any time since January 23, 2009.  Additionally, his treatment records do not show symptoms tantamount to a "total" evaluation for any of the facets.  

For both rating periods, the Board has also considered whether an increased rating is warranted based on evaluating emotional/behavior dysfunction under 38 C.F.R. § 4.130 when there is a diagnosis of a mental disorder and evaluating physical dysfunction under an appropriate diagnostic code.

Beginning with emotional/behavior dysfunction, the evidence shows that the Veteran has been diagnosed with PTSD with agoraphobia.  However, the evidence fails to show that such diagnosis is a residual of the TBI.  The May 2010 examiner related such diagnosis to various in-service stressors.  The Veteran's pertinent treatment records and examinations throughout this appeal fail to show emotional/behavior dysfunction associated with the residuals of TBI.  Accordingly, a separate rating for such is not warranted.
As for physical dysfunction, the Veteran has been awarded service connection for erectile dysfunction associated with residuals of TBI as well as special monthly compensation for that disability.  The Veteran has also been granted service connection for bilateral hearing loss and tinnitus.  The treatment records and examinations do not show motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bowel; cranial nerve dysfunctions; and autonomic nerve dysfunctions.  Therefore, ratings for such impairments are not warranted. 

Although the evidence shows that the Veteran has voiding dysfunction, no medical professional has diagnosed him with neurogenic bladder.  The evidence also fails to show that any medical professional has associated the Veteran's voiding dysfunction with his TBI.  As such, a separate rating for the Veteran's voiding dysfunction is not warranted.  Regarding the Veteran's hypothyroidism, the evidence does not show endocrine dysfunction consisting of such disorder associated with his TBI.  The only endocrine dysfunction show is the Veteran's erectile dysfunction due to hypogonadism.  While a physician statement dated in February 2009 shows that the Veteran's thyroidism was opined to be related to the TBI, no rationale for such opinion was provided.  None of the VA examiners for the Veteran's residuals of TBI have opined that the Veteran has a thyroid disorder that is related to his TBI.  In an October 2009 rating decision, the RO denied service connection for diffuse multi-nodular goiters/hypothyroidism as secondary to the Veteran's TBI.  The Veteran did not appeal that rating decision.  As such, the Board concludes that a separate rating for hypothyroidism as endocrine dysfunction is not warranted.

For these reasons, the Board finds that the criteria for an initial rating in excess of 10 percent prior to January 23, 2009, and in excess of 70 percent from January 23, 2009, for residuals of TBI have not been met.

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's TBI symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's TBI disability has resulted in interference with employment or activities of daily life which would warrant increased ratings for this disability.

Moreover, the evidence does not show that his disability renders him unemployable.  The Veteran has been employed throughout this appeal.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to an initial rating in excess of 10 percent prior to January 23, 2009, and in excess of 70 percent from January 23, 2009, is denied.  


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


